DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	The current application is a 371 of PCT/EP2019/074700 and claims foreign priority to FRANCE 1858409 09/18/2018 and is acknowledged.
	
Claim Objections

3.	Claim 2 is objected to because of the following informalities:  no article used, e.g. "a" or "the" (emphasis added) preceding "membrane" (Line 2).  For clarity, it is assumed "membrane" refers to the sealing membrane of claim 1; in which case, the examiner asks the claim to be adjusted to read “…an assembly of the ultrasound transducer and sealing membrane” (emphasis added) in order to avoid an antecedence rejection.  Additionally, a contingent clause (e.g., “wherein”, “whereby”, or “further comprising”, etc.), has been omitted. Examiner suggests choosing a clause that appropriately limits the claim (MPEP 2111.04).   Appropriate correction is required.

Claims 13 and 14 are objected to because of the following informalities:  grammatically incorrect use of "comprised" (Line 3).  Examiner asks that the claim language to be adjusted to read "…of the ultrasound transducer.  Claim 13 is also objected to because of the following informalities:  incorrect use of the phrasing "outer diameter".  The use of the term “outer diameter” (Line 2) necessarily means there exists an inner diameter, and suggests the membrane is ring-shaped.  Omitting the word “outer” or changing the wording to provide a size range for the face of the transducer--the part of the transducer covered by the membrane, (for example, “…wherein the diameter of the part of the sealing membrane in contact with the transducer” or “…where the diameter of the face of the transducer in contact with the sealing membrane…”; emphasis added) may better describe the invention. Appropriate correction is required.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-15 are rejected as being dependent on a rejected claim.

Claim 1 recites the limitation "... in contact with " in Line 5 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. Moreover, in the same instance ("...the ultrasound transducer " , Line 5 [emphasis added]) the recitation of “intended to be” is indefinite.  As written, it is unclear whether contact with the patient (by the transducer) is required.  Since a subsequent limitation recites the covering of the face of the transducer by a sealing membrane (Lines 11-12), the claim is broadly interpreted as not requiring the transducer to be in (direct) contact with the patient.
Claim 6’s recitation of a “…silicone type elastomer” (Line 2; emphasis added) renders the claim vague.  It is unclear whether a silicone-type refers to an elastomeric material in general, for example, or to a material with similar (or the same) chemical composition and/or mechanical properties as silicone.  For this reason, Claim 6 is indefinite.  As relevant to the broadest interpretation of the claim, a silicone-type material is interpreted as a material comprising of silicone.  Further, Claim 6 is missing the relevant article (definite or indefinite) preceding “silicone type elastomer”.  In order to avoid a lack of antecedence rejection, examiner suggests rewriting the claim to include the appropriate article.

Claim 15   has indefinite It is unclear whether the intent is to further define the face of the transducer as that which corresponds to the smallest base of the truncated cone, or to require the truncated cone, itself, to have a minimum area.  Examiner compact prosecution, examiner has interpreted the claim as  “…corresponding to the smallest base of the truncated cone”.

Dependent claims 2-15 are rejected due to its dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2".

Regarding Claim 1, Sandrin-1 discloses a transient elastography probe comprising: a probe body (Annotated Fig. 1, probe body indicated by dashed arrow); an ultrasound transducer configured to generate an ultrasound beam along an axis, the ultrasound beam being generated from a face of the ultrasound transducer intended to be in contact with the body of a patient (Annotated Fig. 1, transducer 2 having [thin dash] axis line A; Para. [0053], distal end of sensor 1 is in contact with the patient; Para. [0087], Fig. 5a, demonstrate an acquisition along the central line); a vibrator located inside the probe body and arranged so as to induce a movement of the ultrasound transducer along a predefined axis (Annotated Fig. 1, Para. [0062]; electrodynamic actuator 3 produces low-frequency mechanical vibrations along a predefined [thick dash] axis line A’); and the ultrasound transducer being mounted on the vibrator so that the predefined axis and the axis of the ultrasound beam coincide with each other (Annotated Fig. 1, transducer 2 mounted to actuator 3 along coincident axes, [thin dash] lines A and [thick dash] A’), a sealing membrane hugging outer contours of the ultrasound transducer (Annotated Fig. 1, membrane 5 hugs the outer contours of the transducer 2).  Sandrin-1 fails to disclose the membrane covering the face of the ultrasound transducer.
Sandrin-2, from the same field of endeavor, i.e., related to a device for measuring the elasticity of a human or animal organ (Para. [0002]), teaches a membrane covering the face of the ultrasound transducer (Fig. 6, membrane 16 covers the face of imaging transducer 12).  
It would have been prima facie to a PHOSITA before the effective filing date of the claimed invention to modify Sandrin-1 by extending the membrane to cover the face of the transducer as taught by Sandrin-2.   In doing so, one would expect to achieve an assembly of a transducer and covering membrane.  One would have been motivated to do so to not only protect the transducer from contamination but also to assist in the attenuation of ultrasound waves emitted (and received) by the transducer, and allow for the enhancement of measurement accuracy.  

    PNG
    media_image1.png
    531
    901
    media_image1.png
    Greyscale


	Regarding Claims 3-4, and 12, modified Sandrin-1 further discloses (Claim 3) the transient elastography probe according to claim 1 wherein the ultrasound transducer has an axis of symmetry corresponding to the axis of the ultrasound beam (Annotated Fig. 1, axis of the ultrasound beam, axis line A’, is coincident with axis of transducer 2, axis line A); (Claim 4) the transient elastography probe according to claim 1 wherein the ultrasound transducer is connected to the probe body by the sealing membrane (Annotated Fig. 1, membrane 5 connects transducer 2 to probe body [dashed arrow]); (Claim 11) transient elastography probe according to claim 1 wherein the sealing membrane is bonded to the ultrasound transducer (membrane 5 is watertight, covering the contours of the transducer, and therefore bonded to the transducer) and (Claim 12) the transient elastography probe according to claim 1 wherein a part of the sealing membrane which is between the ultrasound transducer and the probe body is deformable (Annotated Fig. 1, flexible and watertight membrane 5 adjoins transducer 2 and the probe body). Examiner notes that such a membrane, as that resulting from the modification by Sandrin-2, reads on the disclosed limitations in that a water-tight membrane, covering the surface and contours of the transducer, will be securely attached, i.e. bonded, in order to adequately performed the recited functionality.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2" as applied to claim 1 above, and further in view of WO 2016/188947 A1 to Sandrin, et al., hereinafter Sandrin-3.

	Regarding Claim 2, modified Sandrin-1 discloses the transient elastography probe according to claim 1.  Modified Sandrin-1 fails to disclose an assembly of the ultrasound transducer and membrane constitutes a detachable end piece.  
Sandrin-2 further teaches a detachable membrane (Paras. [0059, 0061], protective membrane covers disposable ring 8; this would suggest that protective membrane is also disposable, and hence detachable).
Sandrin-3, from a similar field of invention, i.e., interchangeable tip for an ultrasound probe adapted and constructed for transient elastography (Pg. 1, Lns. 5-6), teaches an interchangeable tip, comprising a transducer (Figs. 1 and 2, Pg. 6, Lns. 21-23), located at the distal end of the probe housing 20, and thus constituting a detachable end piece.
Upon reading Sandrin-2 and Sandrin-3, it would have been prima facie to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 by adopting the disposable membrane as taught by Sandrin-2, and the interchangeable tip as taught by Sandrin-3.   In doing so, one would expect to achieve the detachable assembly of a transducer and covering membrane.  One would have been motivated to do so as this design results in a system that not only allows for selection of a transducer sized with patient-specificity, for example children vs. adults, as described by Sandrin-3 (pg. 6, Lns. 23-33) but also serves to protect the instrument from being fouled, and protect against contamination from patient to patient (Sandrin-2, Para. [0059]).
 
9.	Claims 5, 6, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2" as applied to claim 1 above, and further in view of WO 2015/108666 A2 to Ma, et al., hereinafter "Ma".

Regarding Claims 5, 6, and 10, modified Sandrin-1 discloses the transient elastography probe according to claim 1.  Modified Sandrin-1 fails to disclose (Claim 5) wherein the sealing membrane is made of elastomer; (Claim 6) the transient elastography probe according to claim 5, wherein the sealing membrane is made of silicone type elastomer; and (Claim 10) the transient elastography probe according to claim 1 wherein the sealing membrane is made of an electrically insulating material.  
Ma, teaches from within a similar field of endeavor with respect to sensor-bearing tips for medical devices.  Ma teaches a tip for a medical device comprised of a membrane positioned within the beam path of an acoustic sensor (Para. [006, 008]), where said membrane functions to seal the opening of a window.  As described, Ma teaches (Claim 5) wherein the sealing membrane is made of elastomer (Paras. [0011, 0043] membranes can be elastomeric); (Claim 6) wherein the sealing membrane is made of silicone type (Para. [0043], for membranes 310, 410, 510, and 610, suitable materials include, without limitation, silicone); and (Claim 10) wherein the sealing membrane is made of an electrically insulating material (Para. [0043], with regard to non-limited material prospects, lists various electrically insulating material options, e.g., polyether ether ketone [PEEK], polyethylene terephthalate [PET], polyvinyl chloride [PVC], nylon, urethane, polyethylene, latex, and silicone).  
It would have been prima facie to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 by adopting an electrically insulating, silicone elastomer membrane to cover the face of a transducer.  One would have been motivated to do so as   elastomeric membranes have a desired flexibility to deform upon contact, and are well-suited to accommodate vibrations within the probe; moreover, silicone itself has been proven to be safe for direct patient contact, while its low attenuation constant reduces the loss of energy inside the lens. In adopting these features, one would expect to achieve the predictable result of attaining a system capable of efficient measurement and provide comfort and safety to the patient for whom it is utilized.

10.	Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2" as applied to claim1 above, and further in view of US 4651850 A to Matsuo, hereinafter "Matsuo".

Regarding Claims 7, modified Sandrin-1 discloses the transient elastography probe according to claim 1.  However, modified Sandrin-1 fails to disclose wherein a part of the sealing membrane in contact with the face of the ultrasound transducer forms an acoustic lens configured to focus the ultrasound beam.
Matsuo, from a similar field of endeavor as it relates to the design of an acoustic lens for an ultrasound probe, teaches wherein a membrane in contact with the face of the ultrasound transducer (Fig. 3; illustrates a membrane [lens 3] covering transducer 2) forms an acoustic lens configured to focus the ultrasound beam (Col. 2, Lns. 12-15, acoustic lens 3 converges a beam of ultrasonic energy [beam] emitted from the transducer elements).  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 by adopting a transducer lens-functioning membrane as taught by Matsuo.   In doing so, one would expect to achieve the transducer assembly of the invention, with membrane across the surface of the transducer serving as an acoustic lens.  One would have been motivated to do so as this feature produces a system whereby the ultrasound signals are better focused and attenuated and would allow for better measurements.  Additionally, the inclusion of an acoustic lens serves to protect the transducer itself, and provide comfortable contact (when properly chosen) between the patient and transducer.


Regarding Claims 8, 9, and 14, modified Sandrin-1 discloses the transient elastography probe according to claim 1.  However, modified Sandrin-1 fails to teach (Claim 8) wherein the part of the sealing membrane in contact with the face of the ultrasound transducer is convex; (Claim 9) wherein the part of the sealing membrane in contact with the face of the ultrasound transducer is concave; and (Claim 14) wherein a thickness of the part of the sealing membrane in contact with the face of the ultrasound transducer is comprised between 50 pm and 5 mm.
Matsuo further teaches (Claim 8) wherein the part of the sealing membrane in contact with the face of the ultrasound transducer is convex (Fig. 2, Col. 1, Lns. 67-68; acoustic lens 3 has a convex round outer surface); (Claim 9) wherein the part of the sealing membrane in contact with the face of the ultrasound transducer is concave (Fig. 4, Col. 3, Lns. 33-35; acoustic lens 13 has a concave surface); and (Claim 14) wherein a thickness of the part of the sealing membrane in contact with the face of the ultrasound transducer is comprised between 50 pm and 5 mm (Col. 2, Lns. 19-20; Col. 3, Lns. 19-21; acoustic lens 3 has a central thickness of slightly less than 1mm).
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 by adopting the acoustic lens-forming-membrane as taught by Matsuo.  In doing so, one would expect to achieve an acoustic lens with properties conducive to effectively focusing and attenuating ultrasound beams; i.e., a silicone-based acoustic lens with the desirable thickness of about 1mm, a rounded outer surface, and requisite silicone composition, capable of intimately contacting a living body, meeting the velocity requirement, and properly and adequately match impedances between the acoustic lens and the human body.  Further, incorporation of a concave lens would increase the scanning angle of the ultrasound beam and provide a greater inspection zone.  One would have been motivated to do so as these features produce a system that allows for better accuracy and reliability in measurements.  Examiner notes that for each recitation of “the part of the sealing membrane in contact with the face of the ultrasound transducer” in its broadest interpretation equates to an acoustic lens in light of the current claim dependency, and therefore reads on the claim limitations.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2", and US 4651850 A to Matsuo, hereinafter "Matsuo"  as applied to Claim 7 above, and further in view of WO 2016/188947 A1 to Sandrin, et al., hereinafter Sandrin-3.

Regarding Claims 13, modified Sandrin-1 discloses the transient elastography probe according to claim 7. However, modified Sandrin-1 fails to disclose wherein an outer diameter of the part of the sealing membrane in contact with the face of the ultrasound transducer is comprised between 3 and 25 mm.
Sandrin-3, from within the field of transient elastography, teaches an ultrasound transducer having a detachable tip wherein a clinician may choose a transducer of varying frequency and diameter according to the specific needs and conditions of a patient (Pg. 6, Ln. 21-Pg. 7, Ln. 6; describe options for transducers within a range of 3-12mm).  
	As such, it would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 to include transducer(s) having a diameter within the range of 3 to 25mm, or specifically within 3-12 mm as taught by Sandrin-3.   In doing so, one would expect to achieve a measuring device that could be customized to the patient.  One would have been motivated to do so as this design modification results in an ability to measure elasticity of human livers in patients ranging in size from children to obese adults.  Examiner notes that in its broadest reasonable interpretation, such a teaching reads on the claim limitation as one in the art would understand that a diameter measurement corresponding to the part of the membrane in contact with the surface of the face of the transducer, would in fact, reflect the surface measurement of the transducer face.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0203398 A1 to Sandrin, et al.; hereinafter "Sandrin-1" in view of US 2008/0058644 A1 to Sandrin, et al., hereinafter "Sandrin-2" as applied to Claim 1 above, and further in view of in view of, Hutchins et al., "A conical air-coupled capacitance transducer for surface imaging", hereinafter “Hutchins”.

Regarding 15, modified Sandrin-1 discloses the transient elastography probe according to claim 1.  Sandrin-1 further discloses an ultrasound transducer having a conical shape (Para. [0038]). However, modified Sandrin-1 fails to disclose wherein all or part of the ultrasound transducer has a truncated cone shape, the face of the ultrasound transducer corresponding to the base of the truncated cone of minimum area.
Hutchins, from a similar field of endeavor as it relates to transducer design and structure, teaches a conical transducer design and the advantages of its use, for example, in medical ultrasound applications. Herein Hutchins teaches that transducers having conical geometries have proven valuable in medical ultrasound applications requiring a large depth of focus.  Hutchins describes this design, based on the capacitance or electrostatic principal, as one which results in an extended axial focus region (pg.164, Para. 1), and having a “backplate in the shape of a truncated cone (45o) with inner and outer radii of 13mm and 30mm respectively (p. 164, Para. 3) with a thin membrane on the outer surface (p. 163, Para. 2). As investigated in this publication, the transducer utilized a Mylar membrane, although Hutchins also teaches thin polymer membranes and membranes of silicon nitride (p. 163, Para. 2) have been successfully utilized. Upon reading the teachings of Hutchins, one skilled in the art would understand that a transducer design (whose geometry is defined as a truncated cone, with smaller, top diameter corresponding to the transducer face and larger bottom diameter corresponding to the bottom [backplate]) as taught by Hutchins goes beyond air-coupled applications (as indicated in the publication’s title) but would be successful in an ultrasound application requiring the penetration of tissues deep within the body.
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to further modify Sandrin-1 by adopting a transducer having a truncated conical structure as taught by Hutchins.   In doing so, one would expect to achieve the transducer structure of the invention.  One would have been motivated to do so as this design results in an extended axial focal region and would allow for a larger depth of focus (Hutchins, p. 164, Para. 1), capable of penetrating to deeper tissues to acquire desired results.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/ Examiner, Art Unit 3793                                                                                                                                                                                         
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793